United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, FEDERAL & DRUG
ADMINISTRATION, Bothell, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1747
Issued: December 20, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2013 appellant filed a timely appeal of a June 19, 2013 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established that her thoracic outlet syndrome was
sustained in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the June 19, 2013 OWCP decision that additional evidence was received.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal appellant contends that the employing establishment failed to timely provide
an appropriate chair for her and she is asking only for reinstatement of hours she lost when her
ergonomic chair was removed.
FACTUAL HISTORY
On April 16, 2013 appellant, then a 56-year-old consumer safety officer, filed an
occupational disease claim alleging that on January 7, 2013 she first became aware that she had
thoracic outlet syndrome, but did not realize that it was employment related until
March 26, 2013. She noted that her condition was due to her work space, chair and general
posture and that she was born with the condition of joint laxity which contributes to thoracic
outlet syndrome.
By letter dated April 19, 2013, OWCP informed appellant that the evidence was
insufficient to support her claim. Appellant was advised as to the type of medical and factual
evidence required to support her claim and given 30 days to provide this information.
In response to OWCP’s letter, appellant submitted an April 2, 2012 statement noting that
she had an ergonomic evaluation of her work space and how the lack of an appropriate chair
aggravated her thoracic outlet syndrome. She also submitted a May 1, 2013 progress note from
Dr. Virtaj Singh, a treating Board-certified physiatrist, which diagnosed chronic neck, bilateral
upper extremity periscapular pain and suspected right signed neurogenic thoracic outlet
syndrome. He provided ergonomic recommendations and work restrictions.
By decision dated June 19, 2013, OWCP denied her claim as the record was devoid of
any medical evidence establishing that her thoracic outlet syndrome had been caused or
aggravated by the employment factors identified by appellant.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations define the term occupational disease or illness as a condition
produced by the work environment over a period longer than a single workday or shift.6 To
establish that an injury was sustained in the performance of duty in an occupational disease
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(ee). See S.M., (Docket No. 09-2290 (issued July 12, 2010); Donald W. Wenzel, 56 ECAB
390 (2005).

2

claim, a claimant must submit: (1) medical evidence establishing the presence or existence of
the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
If a claimant does establish an employment factor, he or she must submit medical
evidence showing that a medical condition was caused by such a factor.8 The medical evidence
required to establish causal relationship is generally rationalized medical opinion evidence from
a physician. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the employee.9
ANALYSIS
Appellant alleged that her thoracic outlet syndrome had been aggravated by her work
space and the lack of an appropriate chair. The medical evidence submitted by appellant is
insufficient to establish that her thoracic outlet syndrome was caused or aggravated by the lack
of an appropriate chair and her work space. Therefore, she has failed to meet her burden of
proof.
In support of her claim, appellant submitted a May 1, 2013 progress note from Dr. Singh
who diagnosed chronic neck, bilateral upper extremity periscapular pain and suspected right
signed neurogenic thoracic outlet syndrome and provided work restrictions. Dr. Singh provided
no opinion as to the causal relationship between appellant’s work space and chair and her
claimed thoracic outlet syndrome. Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value.10 For these reasons, the
Board finds that Dr. Singh’s report is insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s conditions became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and she failed to submit such evidence.

7

D.U., Docket No. 10-144 (issued July 27, 2010); Roy L. Humphrey, 57 ECAB 238 (2005); Frankie A.
Farinacci, 56 ECAB 723 (2005).
8

C.D., Docket No. 09-1881 (issued April 20, 2010); Effie Morris, 44 ECAB 470 (1993).

9

D.S., Docket No. 09-860 (issued November 2, 2009); I.J., 59 ECAB 408 (2008); B.B., 59 ECAB 234 (2007);
Solomon Polen, 51 ECAB 341 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).
10

S.E., Docket No. 08-2214 (issued May 6, 2009); K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55 ECAB
200 (2004); Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).
11

See D.U., supra note 7; D.I., 59 ECAB 158 (2007); Robert Broome, 55 ECAB 339 (2004); Anna C. Leanza, 48
ECAB 115 (1996).

3

OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed thoracic outlet syndrome was sustained in the performance of duty.
On appeal appellant argues that her thoracic outlet syndrome had been aggravated by the
lack of an appropriate work chair. She stated that she is only requesting to be reimbursed for the
nine and a half hours used due to her inability to work due to the lack of an appropriate work
chair and pain. As noted above, appellant failed to submit any medical evidence establishing
that her thoracic outlet syndrome was caused or aggravated by the lack of an appropriate work
chair, or due to any other condition of her federal employment. Thus, appellant has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her thoracic outlet syndrome was
sustained in the performance of duty
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 19, 2013 is affirmed.
Issued: December 20, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

